Citation Nr: 0127731	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  95-27 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a disability 
manifested by syncope and memory deficit.

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder and major 
depression.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of surgery for realignment of the 
left patella.

5.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1980.  
This appeal arises from June 1994 and subsequent rating 
decisions of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office.

In an August 1997 decision, the Board of Veterans' Appeals 
(Board), in pertinent part, remanded some of the issues on 
appeal for additional development.  Subsequently, other 
issues were adjudicated and appeals were perfected.  The 
issues currently on appeal are those listed on the first page 
of this decision.

In May 1999, the claims folder was transferred to the 
Atlanta, Georgia, regional office (RO).  

The issues of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder and major depression, entitlement to an initial 
evaluation in excess of 10 percent for residuals of surgery 
for realignment of the left patella, and entitlement to a 
total rating based on individual unemployability, will be 
addressed in the remand portion of this document.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for service 
connection for a low back disorder and a disability 
manifested by syncope and memory deficit.

2.  The veteran had an episode of lumbosacral strain near the 
end of her period of active duty, she did not report any back 
problems at the time of her initial claim for service 
connection in January 1994, nor did she make any back 
complaints on the VA orthopedic examination in February 1994,

3.  The first objective indication of postservice back 
complaints came on the VA examination in October 1995, more 
than 15 years following separation from service; objective 
medical findings do not support the veteran's claim that her 
service connected left knee disability has aggravated her 
back pain.

4.  The veteran had complaints of memory loss and syncopal 
episodes following her car accidents in service; however, 
there was no evidence of neurologic sequelae, and her 
reactions were felt to be anxiety related, causing 
hyperventilation and subsequent syncope; brain image and flow 
study and electroencephalogram during service were normal.

5.  The first objective indication of postservice complaints 
came in February 1994, more than 13 years following 
separation from service.

6.  Neurologic and neuropsychologic testing in 1997 resulted 
in findings that the veteran's reported pattern of memory 
deficits was highly unlikely to result from prior closed head 
injury, with a significant possibility of secondary gain 
issues interacting with complaints of memory loss; likewise, 
her reported frequent vasovagal syncopal/near-syncopal 
episodes were felt by the examiner to be highly unlikely to 
be due to any organic cardiovascular basis.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred or 
aggravated by service, and a back disability has not been 
aggravated by a service-connected injury.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  A disability manifested by syncope and memory deficit was 
not incurred or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
President, on November 9, 2000, signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Act, in pertinent 
parts, eliminated the concept of a well-grounded claim and 
imposed on VA new duty to assist and notice obligations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Implementing regulations were 
promulgated on August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In regard to the issues of entitlement to service connection 
for a low back disorder and a disability manifested by 
syncope and memory deficit, the Board finds that the 
notification duties have been met and that these issues have 
been adequately developed for appellate review.  The veteran 
was informed of the evidence needed to substantiate her 
claims to service connection for the claimed disabilities.  
The duty to assist the veteran in obtaining evidence to 
substantiate her claims has been met in that the Board has 
previously remanded these issues in order to obtain medical 
opinions and private and VA medical evidence identified by 
the veteran.  There is no indication that relevant records 
have not been obtained.  The Board finds that an additional 
remand would serve no useful purpose and would only impose 
unnecessarily additional burdens on VA without benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001). 

Low Back

The veteran contends that she has a low back disability that 
began during service and has been aggravated by her service 
connected left knee disability.  With respect to claims 
involving service connection as a result of a service- 
connected disability, the U.S. Court of Appeals for Veterans 
Claims has concluded that, when aggravation of a veteran's 
non service- connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The service medical records indicate that the veteran was 
seen with a three week history of low back pain in April 
1980, shortly before separation from service.  She had 
apparently injured her back lifting a typewriter.  The 
diagnosis was lumbosacral strain, and she was treated with 
physical therapy and medication.  

Following service, there is no indication of any treatment 
for back complaints for approximately fifteen years.  
Significantly, the veteran did not report any back problems 
at the time of her initial claim for service connection in 
January 1994, nor did she refer to any back complaints on the 
VA orthopedic examination in February 1994.  

On VA examination in October 1995, the veteran noted that she 
had been having low back pain.  She referred to the injury 
involving lifting the typewriter in service.  The veteran 
stated that she had had trouble lifting things since service, 
with continued low back problems.  Examination revealed mild 
paravertebral muscle spasm along the lumbar spine.  X-rays 
showed possible minimal lumbosacral disc derangement.  The 
diagnosis was chronic low back strain.

A VA examination in August 1996 noted pain on percussion of 
both sides of the lower back area.  There was some muscle 
spasm of the right side of the lower back.  There was 
decreased range of forward flexion, and objective evidence of 
pain on movement of the back.  No neurologic deficit was 
noted.  MRI was negative.  The diagnosis was chronic 
lumbosacral back strain.  The examiner noted that the 
etiology of the low back problem was not related to the 
veteran's knee problem.

Private treatment records dated in April 1997 noted chronic 
back pain, with essentially negative X-ray findings.

Pursuant to the Board's previous remand, a VA orthopedic 
examination was conducted in October 1997.  The veteran 
reported that her back pain had begun during service, and had 
been "livable" until her knee became worse approximately 
two years ago.  Her back pain was now worse, and she 
attributed this to altered gait caused by the knee pain.  The 
veteran referred to radiation of back pain into the left leg, 
and noted spasms of the back.  She stated that she could not 
lift objects heavier than 10 to 15 pounds, and could not sit 
in one position for five to 15 minutes.  On examination, the 
veteran displayed no limp.  Her back was without obvious 
muscle spasm or muscular abnormality.  Ranges of motion were 
limited by pain.  X-rays of the lumbosacral spine were 
essentially normal.  The diagnosis was chronic lumbosacral 
strain.  There was no significant degenerative arthritis of 
the back.  The examiner stated that given the essentially 
normal gait, the veteran's contention of chronic back pain 
related to alterations of gait was not credible, and that 
there was no obvious connection between her knee and back 
pain.  Additionally, the examiner opined that the veteran's 
complaints and examination findings were disproportionate to 
the radiographic findings.

The Board notes that the veteran had an episode of 
lumbosacral strain near the end of her period of active duty.  
However, there is no objective indication that this resulted 
in chronic back symptoms.  As noted above, she did not report 
any back problems at the time of her initial claim for 
service connection in January 1994, and she did not make any 
back complaints on the VA orthopedic examination in February 
1994.  The first objective indication of postservice back 
complaints came on the VA examination in October 1995, more 
than 15 years following separation from service.  Based on 
this record, there is no basis for a finding that a chronic 
low back disorder began during service.  

Additionally, the objective medical findings do not support 
the veteran's claim that her service connected left knee 
disability has aggravated her back pain.  The August 1996 VA 
examiner noted that the low back problem was not related to 
the veteran's knee problem, and the October 1997 VA examiner, 
in responding to a specific question pursuant to the Board's 
remand, found that the veteran's contention of chronic back 
pain related to alterations of gait was not credible, and 
that there was no obvious connection between her knee and 
back pain.  In light of these findings, and without any 
objective medical evidence to support her contentions, the 
veteran's claim for service connection for a low back 
disorder must be denied.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2001); Allen, supra.

Syncope and Memory Loss

The veteran also contends that she has syncope and a memory 
deficit as the result of two automobile accidents during 
service.  The service medical records indicate that the 
veteran sustained a concussion in a motor vehicle accident in 
January 1977.  There was no evidence of neurologic sequelae 
at that time.  The veteran reported memory problems, which 
she described as a failure to recall details.  Evaluation in 
January 1977 noted that some of her reactions were anxiety 
related, causing hyperventilation and subsequent syncope.  
Brain image and flow study in July 1977 was normal as was an 
electroencephalogram in August 1977.  On reevaluation in July 
1977, the examiner noted no evidence of significant brain 
disease.  Recurrent muscle contraction headaches were 
suspected.  In February 1978, the veteran again complained of 
continuing memory problems, headaches and dizziness.  The 
examiner diagnosed post-traumatic syndrome.  There was no 
indication of any specific organic pathology to cause her 
complaints.  The examiner noted that it was possible that 
emotional factors such as being "a nervous or uptight 
person" might have something to do with it.  The veteran 
suffered a head injury in a second automobile accident in 
April 1979.  In June 1979, the veteran was seen with 
complaints of syncopal episodes.  These were attributed to 
hyperventilation apparently due to heightened anxiety 
following a recent separation from her husband.  

A VA Clinical Psychologist in February 1994 reported that the 
veteran had no problems on the job, and was pursuing a 
master's degree.  Nevertheless, he noted very mild and subtle 
neuropsychological variability, and stated that the etiology 
was dependent on physical findings.  A VA neurologist also 
examined the veteran in February 1994; however, no relevant 
specific conclusions were noted.  

Service connection was granted for residual post-traumatic 
headaches in June 1994.  

Pursuant to the Board's remand, a VA neurologic examination 
was conducted in September 1997.  The veteran reported 
syncopal episodes approximately once every other day.  She 
further reported that once per month or so she would blackout 
completely.  The veteran also reported partial memory loss to 
events occurring prior to age 16.  She also stated that when 
driving she occasionally ended up in places and could not 
remember how she got there.  On examination, there were no 
cranial nerve deficits and no gross impairments of the 
peripheral and autonomic systems.  Neuropsychological testing 
was conducted.  The examiner noted that after leaving the 
military, the veteran had earned a college degree and began 
working toward a master's degree.  She stated that she 
achieved this academic standing through cheating and 
"schmoozing" with male professors.  The veteran had 
apparently been victimized through an episode of sexual abuse 
and domestic violence in marriage.  The February 1994 
neuropscyhological testing had been essentially within normal 
limits, with mild and subtle variability; personality testing 
at that time had been consistent with an assertive individual 
with underlying anger who focused on health issues rather 
than dealing with emotional upset and anger.  The current 
memory testing results showed a decrement in comprehensive 
memory testing results as compared to prior testing in 1994; 
the results were significantly below the expected level for 
someone of the veteran's intellectual ability, and was deemed 
suspicious.  The veteran's pattern of memory deficits was 
felt to be highly unlikely to result from prior closed head 
injury.  The possibility of secondary gain issues interacting 
with complaints of memory loss was felt to be significant.  
The diagnosis was memory loss, not felt to be related to 
prior closed head injuries, and frequent vasovagal 
syncopal/near-syncopal episodes.  These episodes were felt to 
be highly unlikely to be due to any organic cardiovascular 
basis; there was a significant probability of secondary gain 
issues and/or unspecified psychiatric issues impinging on 
health problems.  

The Board notes that the veteran had complaints of memory 
loss and syncopal episodes following her car accidents in 
service.  However, there was no evidence of neurologic 
sequelae, and her reactions were felt to be anxiety related, 
causing hyperventilation and subsequent syncope.  Brain image 
and flow study and electroencephalogram during service were 
normal.  The first objective indication of postservice 
complaints came in February 1994, more than 13 years 
following separation from service.  Neurologic and 
neuropsychologic testing in 1997 resulted in findings that 
the veteran's reported pattern of memory deficits was highly 
unlikely to result from prior closed head injury, with a 
significant possibility of secondary gain issues interacting 
with complaints of memory loss.  Likewise, her reported 
frequent vasovagal syncopal/near-syncopal episodes were felt 
by the examiner to be highly unlikely to be due to any 
organic cardiovascular basis.

The veteran's lay statements to the effect that she has 
chronic memory deficits and syncope as a result of inservice 
injuries are not supported by objective medical evidence.  As 
a lay person, she is not competent to render medical findings 
or diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The Board must assess the credibility of statements pursuant 
to the appeal.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Ferguson v. Derwinski, 1 Vet. App. 428 (1991).  In this 
regard, the Board notes that the veteran has admitted to 
cheating in pursuit of academic degrees.  In this case, given 
the VA examiner's conclusions regarding the incompatibility 
of her reported complaints with her documented history of 
closed head injury more than two decades ago, the Board finds 
the veteran's own statements to be insufficiently credible to 
outweigh the well-reasoned medical opinions of record.

In light of these findings, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
disability manifested by syncope and memory deficit.  
Accordingly, that claim must be denied.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2001)


ORDER

Service connection for a low back disorder is denied.

Service connection for a disability manifested by syncope and 
memory deficit is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Implementing regulations were promulgated on August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a). 

Because of the change in the law brought about by the VCAA, a 
remand of certain claims in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision on those issues at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The veteran's service connected left knee disorder was last 
examined for VA purposes in October 1997.  In a statement 
dated in August 1999, the veteran indicated that she 
continued to receive treatment for her knee disorder at the 
Bay Pines, Florida, VAMC.  She requested that all records of 
this treatment be obtained.  The most recent outpatient 
records showing treatment for the knee disability are dated 
in June 1998.  The Board is of the opinion that all 
outpatient records of treatment since that date should be 
obtained.  Additionally, a current orthopedic examination, 
with consideration of functional loss, should be conducted in 
order to properly evaluate the veteran's claim.

Additionally, the veteran contends that she has a 
psychiatric disorder as a result of chronic pain from her 
service connected knee disability.  A VA psychiatric 
examination dated in October 1998 diagnosed "adjustment 
disorder to physical problems with depressive features."  
The examiner referred to "physical problems" and "pain" 
as leading to feelings of depression.  However, as the 
veteran is service connected for residuals of left patella 
surgery and for residuals of post-traumatic headaches, but 
not for her lumbar spine complaints, it is unclear whether 
she currently has a psychiatric disability that could be 
attributed to her service connected disabilities alone.  
Accordingly, the Board is of the opinion that the veteran 
should undergo a VA psychiatric examination, preferably by a 
psychiatrist who has not previously seen her, in order to 
ascertain her current diagnosis, and its relationship to 
specific physical problems.

Finally, the RO should again consider the veteran's claim 
for entitlement to a total rating based on individual 
unemployability in light of the additional evidence 
obtained.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)), and 
the implementing regulations, are fully 
complied with and satisfied. 

2.  All outpatient reports of treatment of 
the veteran not currently of record, 
particularly those pertaining to treatment 
for her left knee at Bay Pines VAMC since 
June 1998, should be obtained and 
associated with the claims folder.

3.  The RO should schedule the veteran for 
an examination by a VA orthopedist to 
determine the nature and extent of any 
left knee pathology. The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should contain detailed 
accounts of all manifestations of joint 
pathology found to be present.  All 
necessary tests, including X-ray studies 
of the knee, should be conducted and the 
examiner should review the results of the 
testing prior to completion of the report.  
Special attention should be given to the 
presence or absence of pain, any 
limitation of motion, instability and 
weakness.  The examination report should 
include descriptions of the effect, if 
any, of the veteran's pain on the function 
and movement of the left knee.  The report 
of examination should include complete 
rationale for the conclusions reached.

4.  The RO should schedule the veteran 
for an examination by a VA psychiatrist 
who has not previously seen her.  The 
examiner must review this remand and the 
entire claims folder, including the 
psychiatric report dated in October 1998.  
The examiner should be requested to 
prepare a detailed report with an opinion 
as to the proper diagnosis, if any, of 
any current psychiatric disorder.  The 
examiner should be informed that the 
veteran is service connected for 
residuals of left patella surgery, and 
for residuals of post-traumatic 
headaches, but not for her lumbar spine 
complaints.  Thus, if a psychiatric 
disability is found that is related to a 
physical problem, the examiner should 
render an opinion as to whether it could 
be attributed to her service connected 
disabilities alone, as apart from the non 
service connected physical complaints, 
e.g., the back disorder.  The diagnosis 
must be in accordance with the provisions 
of the Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition (DSM-
IV).

5.  Thereafter, the RO should 
readjudicate the appellant's claims for 
service connection for a psychiatric 
disorder, to include post-traumatic 
stress disorder and major depression, 
entitlement to an initial evaluation in 
excess of 10 percent for residuals of 
surgery for realignment of the left 
patella, and entitlement to a total 
rating based on individual 
unemployability, with consideration of 
the evidence developed above.  With 
respect to the knee disability claim, 
consideration should be given to the 
Court's decision in Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, 
ratings can be assigned for separate 
periods of time based on the facts 
found).  If a benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



